UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6946


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DAWN CHAPELLE COTTMAN,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:17-cr-00084-GLR-1)


Submitted: October 14, 2021                                   Decided: October 19, 2021


Before DIAZ and QUATTLEBAUM, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dawn Chapelle Cottman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dawn Chapelle Cottman appeals from the district court’s orders denying her motion

for extension of time to file a motion to vacate under 28 U.S.C. § 2255 and her motion for

reconsideration.

       We are obliged to consider, sua sponte, “not only [our] own subject matter

jurisdiction but also the jurisdiction of the lower courts in a cause under review.”

Feldman v. Law Enf’t Assocs. Corp., 752 F.3d 339, 346 (4th Cir. 2014) (internal quotation

marks omitted). Because Cottman did not file a § 2255 motion challenging her judgment

of conviction, and her motions for extension of time and reconsideration did not raise any

potential grounds for relief, the district court lacked jurisdiction to consider them.

See Green v. United States, 260 F.3d 78, 82-83 (2d Cir. 2001); United States v. Leon,

203 F.3d 162, 163-64 (2d Cir. 2000) (per curiam); accord United States v. Asakevich,

810 F.3d 418, 419-24 (6th Cir. 2016). Accordingly, we deny Cottman’s motions to provide

copies to appellee, for a transcript at government expense, and for a bill of particulars and

affirm the district court’s denial orders for lack of jurisdiction. * See Tyler v. Hooks,

945 F.3d 159, 170 (4th Cir. 2019) (noting that this court may affirm on any grounds

supported by the record), cert. denied, 140 S. Ct. 2785 (2020).




       *
        Because we affirm the denials of Cottman’s motions on jurisdictional grounds, we
express no opinion as to the merits of Cottman’s argument regarding timeliness.

                                             2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          3